Citation Nr: 1701720	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-17 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for respiratory disabilities, to include asbestosis, chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea, claimed as secondary to COPD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1956 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's service connection claims for asbestosis, COPD, and obstructive sleep apnea.  The Veteran disagreed with that decision and timely appealed. 

In September 2015, the Veteran testified at a hearing, via videoconference, before the undersigned Veterans Law Judge.  A transcript of that proceeding is included in the file.

The record demonstrates that the Veteran has numerous respiratory diagnoses.  Thus, the Board is expanding the Veteran's service connection claims to include consideration of whether service connection may be awarded for any respiratory disability manifest during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Interstitial lung disease is attributable to the Veteran's period of service.

2. A respiratory disability other than interstitial lung disease was not manifest during service and is otherwise unrelated to service. 




CONCLUSIONS OF LAW

1. The criteria for service connection for interstitial lung disease have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

2. The criteria for service connection for a respiratory disability other than interstitial lung disease have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in May 2009 and September 2009 and his claims were last readjudicated in September 2016.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded a VA examination in relation to his claims in February 2016.  As discussed in more detail below, the VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the February 2016 VA examination and subsequent addendum are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of his claims.  The VLJ also noted the elements of the claim that were lacking to substantiate the claim for service connection.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a respiratory disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claim, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are ready to be considered on the merits.



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is seeking service connection for various respiratory disorders, to include asbestosis, COPD, and obstructive sleep apnea.  The Veteran contends that his respiratory disorders are due to exposure to asbestos while service in the Navy.  The Veteran has reported that during his active service, he served on USS Randolph and his bunk was directly underneath asbestos covered pipes.  He also testified that he was involved in stripping and removing asbestos during the overhaul of the USS Randolph.  

Service treatment records are silent for any complaints, treatments, or manifestations of a respiratory condition.  During various examinations, all relevant systems were clinically normal.

In June 2004, the Veteran reported a one year history of breathing problems, chest tightness, and dry cough.  At the time, no diagnosis was given, but the Veteran's conditions were linked to the conditions of the building in which he worked.

In July 2004, private clinicians noted probably COPD and possible asthmatic bronchitis; but a definitive diagnosis was not given.  A CT scan of the chest revealed early emphysematous changes present bilaterally.   

In May 2006, the Veteran was diagnosed with obstructive lung disease; obstructive sleep apnea was also noted.

In April 2008, the Veteran was diagnosed with COPD with acute exacerbation.

In July 2013, the Veteran's private doctor noted that the Veteran had "some signs" of asbestosis; however, a definitive diagnosis was not given.  

The Veteran was afforded a VA examination in February 2016.  At that time, the examiner diagnosed the Veteran with COPD with emphysema and interstitial lung disease.  The examiner opined that the Veteran's COPD is not due to service, did not begin in service, and is otherwise not related to service, to include conceded asbestos exposure.  In so finding, the examiner reasoned that here was no evidence of a respiratory disability in service or within two years of discharge.  The examiner stated that while the Veteran had a viral cold in May 1972, this cold is unrelated to lung disease.  In addition, asbestos exposure causes restrictive lung disease, not obstructive lung disease.  The examiner opined that the Veteran's interstitial lung disease was at least as likely as not due to asbestos exposure in service.  The examiner opined that the imaging tests and restrictive pattern on PFTs was consistent with the disease process that asbestos causes in the lung.  

After thorough review of the evidence above, the Board finds that service connection for interstitial lung disease is warranted.  The competent and credible lay evidence of record, along with the Veteran's personnel records, reflect that the Veteran was exposed to asbestos while in the Navy.  See Layno and Jandreau, supra.  In addition, the record contains a diagnosis of interstitial lung disease, which has been attributed to the Veteran's in-service asbestos exposure.  See VA Examination dated February 2016.  Thus, service connection for interstitial lung disease is warranted.

However, the evidence of record does not warrant service connection for a respiratory disability other than interstitial lung disease.  In regards to the Veteran's asbestosis claim, such a disability has not been diagnosed.  Although a private clinician noted "some signs" of asbestosis, this is not a definitive diagnosis.  Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the most probative evidence is against a finding that the Veteran had asbestosis at any time during the appeal period or contemporaneous to the appeal period, service connection for asbestosis is not warranted.

In addition, while the Veteran contends that COPD is related to his in-service asbestos exposure, the Veteran is unable to provide a competent nexus opinion.  See Jandreau, supra.  Thus, the lay evidence is afforded little probative value as to etiology of the Veteran's COPD.  There is no reliable evidence linking the Veteran's COPD to his period of service, to include asbestos exposure.  Likewise, there is no reliable evidence linking the Veteran's obstructive sleep apnea to his period of service.  To the extent the record reflects that the Veteran's obstructive sleep apnea is related to his COPD, service connection is not warranted as COPD is not related to the Veteran's period of service.


ORDER

Entitlement to service connection for interstitial lung disease is granted.

Entitlement to service connection for a respiratory disability other than interstitial lung disease is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


